DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirigian U.S. 2016/0374755 (herein referred to as “Mirigian”).
5.	Regarding Claim 11, Mirigian teaches a system comprising:
	A non-conductive base component (Fig. 2B, ref num 210, para 0062) attached to a distal end of an electrosurgical sheath (Fig. 2B, ref num 202)
	A conductive material disposed on an outer surface of the non-conductive base component around a distal opening of the lumen (Fig. 2B, ref num 218, para 0063); and
	A conductive strip disposed on an outer surface of the non-conductive base component along the longitudinal axis (Fig. 2B, ref num 208);
	Wherein the conductive material disposed around the distal opening includes a first layer of the conductive material bonded to the non-conductive base component (para 0063 “distal insert 210 may be encapsulated with adhesives…conductive exterior wall 218”; para 0063 “adhesive that encapsulates the microelectrodes 208”) 
	An access cannula disposable within a lumen of the electrosurgical sheath and extendable through the non-conductive base component (Fig. 2B, ref num 230/232).

6.	Regarding Claim 15, Mirigian teaches a distal portion of a conductive wire disposed within the channel (Fig. 2B, ref num 234 is within the channel of ref num 204).

7.	Regarding Claim 16, Mirigian teaches the conductive wire extends along the electrosurgical sheath and a proximal end of the conductive wire is connectable to an electrosurgical generator (Fig. 2B, ref num 234 extends along the sheath; Fig. 1, ref num 128 = generator, which is connected to the wire via the catheter ref num 114).

8.	Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen U.S. 6,213,995 (herein referred to as “Steen”).
9.	Regarding Claim 18, Steen teaches a medical device, comprising:
A non-conductive base component defining a longitudinal axis and a lumen therethrough (Fig. 1, ref num 30, lumen ref num 13);
A first layer of conductive material disposed around an outer surface of the non-conductive base component in a spiral pattern (Fig. 1, ref num 18); 
A second layer of conductive material disposed around an outer surface of the non-conductive base component in a spiral pattern (Fig. 1, ref num 18, as shown there are multiple ref number 18s; Col 4, line 67 – Col. 5 lines 1 “two signal transmitting elements 18 are each comprised of a conductive wire 44”); 
Wherein the first and second layers of conductive material are electrically insulated from each other (Col. 5 lines 5-8 “coating to function as an electrical insulation for the wires 44”).

10.	Regarding Claims 19 and 20, the first and second layers of conductive material are the same or they are different (Col. 5, lines 14-19, “The conductive wires 44 are preferably made from ETP copper, OF copper, cryogenic copper, silver-plated copper, nickel-plated copper, copper-nickel alloys such as constantan or Inconel.TM., other copper alloys, aluminum, silver, gold, platinum or rhodium”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian U.S. 2016/0374755 (herein referred to as “Mirigian”) and in view of Eggers U.S. 2019/0099210 (earliest filing date 10/2/2017; herein referred to as “Eggers”).
13.	Regarding Claim 1, Mirigian teaches a medical device comprising:
	A non-conductive base component (Fig. 2B, ref num 210, para 0062) defining a longitudinal axis and a lumen therethrough;
	A conductive material disposed on an outer surface of the non-conductive base component around a distal opening of the lumen (Fig. 2B, ref num 218, para 0063); and
	A conductive material disposed on an outer surface of the non-conductive base component along the longitudinal axis (Fig. 2B, ref num 208);
	Wherein the conductive material disposed around the distal opening includes a first layer of the conductive material bonded to the non-conductive base component (para 0063 “distal insert 210 may be encapsulated with adhesives…conductive exterior wall 218”; para 0063 “adhesive that encapsulates the microelectrodes 208”) 
	Mirigian fails to teach the conductive material disposed along the longitudinal axis includes a second layer of conductive material bonded to the non-conductive base component.
	Eggers teaches a medical device of analogous art in which there is a non-conductive base component (Fig. 5, 5A, 6, 6A, ref num 46) and a conductive material disposed along a longitudinal axis that contains a first and second conductive material bonded to said non-conductive base component (Figs 5, 5A, 6, 6A, ref nums 52a/b and 54a/b are all made of conductive material, para 0166).  The plurality of conductive materials bonded to the non-conductive base component is to aid in the regulation of heat through the device (para 0047).  Mirigian discusses temperature regulation of the medical device (see Mirigian, para 0047), however it does not offer a solution with regards to the materials of the device of how to regulate said temperature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian with a plurality of conductive materials bonded to the non-conductive component in order to regulation the heating and temperature of the medical device for proper use of the device during treatment. 

14.	Regarding Claim 3, Mirigian fails to teach a channel formed within the outer surface of the non-conductive base component along the longitudinal axis, wherein the second layer of the conductive material extends through the channel.
	Eggers teaches a channel formed within the outer surface of the non-conductive base component along the longitudinal axis (Fig. 2, ref num 46 see channel), wherein the second layer of the conductive material extends through the channel (Fig. 2, ref nums 52a/b and 54a/b all extend through said channel).  The plurality of conductive materials bonded to the non-conductive base component is to aid in the regulation of heat through the device (para 0047).  Mirigian discusses temperature regulation of the medical device (see Mirigian, para 0047), however it does not offer a solution with regards to the materials of the device of how to regulate said temperature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian with a plurality of conductive materials bonded to the non-conductive component in order to regulation the heating and temperature of the medical device for proper use of the device during treatment.

15.	Regarding Claim 13, Mirigian fails to teach a channel formed within the outer surface of the non-conductive base component along the longitudinal axis, wherein the strip of the conductive material extends through the channel.
	Eggers teaches a channel formed within the outer surface of the non-conductive base component along the longitudinal axis (Fig. 2, ref num 46 see channel), wherein the strip of the conductive material extends through the channel (Fig. 2, ref nums 52a/b and 54a/b all extend through said channel).  The plurality of conductive materials bonded to the non-conductive base component is to aid in the regulation of heat through the device (para 0047).  Mirigian discusses temperature regulation of the medical device (see Mirigian, para 0047), however it does not offer a solution with regards to the materials of the device of how to regulate said temperature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian with a plurality of conductive materials bonded to the non-conductive component in order to regulation the heating and temperature of the medical device for proper use of the device during treatment.

16.	Regarding Claim 14, Mirigian fails to teach the channel is disposed within a distal portion of the electrosurgical sheath.
Eggers teaches the channel is disposed within a distal portion of the electrosurgical sheath (Fig. 2, ref num 46 is shown at the distal end of the sheath, Fig. 1, ref num 40).  Mirigian discusses temperature regulation of the medical device (see Mirigian, para 0047), however it does not offer a solution with regards to the materials of the device of how to regulate said temperature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian with a plurality of conductive materials bonded to the non-conductive component within the channel in order to regulation the heating and temperature of the medical device for proper use of the device during treatment.

17.	Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian and Eggers, and further in view of Lees U.S. 11,309,140 (earliest filing date 1/4/2019; herein referred to as “Lees”).
18.	Regarding Claim 2, Mirigian as modified fails to teach one or more of the first and second layers of conductive material are sputter-coated onto the non-conductive base component.
	Lees teaches a device of analogous art, in which there is a first and second layer of conductive material (Fig. 3, ref num 50, first layer being the top portion, second layer being the bottom portion) that are sputter-coated onto the base component (Col. 4 lines 10-22, “contact 32 of each reed blade 24 may be coat, e.g., by sputtering, with a plurality of layers. For example, a base conductive layer 50”).  The sputtering of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the conductive layers sputter coated in order to improve the electrical significance of the device.

19.	Regarding Claim 4, Mirigian fails to teach the first and second layers of conductive material include titanium.
	Lees teaches a device of analogous art, in which there is a first and second layer of conductive material (Fig. 3, ref num 50, first layer being the top portion, second layer being the bottom portion) that are made of titanium (Col. 3, lines 4, 10-22 “base conductive layer 50 (hereinafter “first layer 50”) may be made of titanium”).  The composition of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the first and second conductive layers be made of titanium in order to improve the electrical significance of the device.
	
20.	Regarding Claim 5, Mirigian fails to teach the conductive material disposed around the distal opening further includes a third layer of conductive material bonded to the first layer of conductive material and the conductive material disposed along the longitudinal axis includes a fourth layer of conductive material bonded to the second layer of conductive material, and wherein the third and fourth layers of conductive material are sputter-coated onto the respective first and second layers of conductive material.
	Lees teaches a third and fourth layer of conductive material bonded to the first and second layer of conductive material, respectively Fig. 3, ref num 52 contains has a layer bonded to the first conductive layer 50 on the top side, and a fourth layer bonded to the second layer 50 on the bottom side).  These layers are sputter coated onto one another (Col. 4, lines 10-22 “may be coat, e.g., by sputtering, with a plurality of layers…second layer 52 may be sputtered over the first layer 50”).  The sputtering of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the conductive layers sputter coated in order to improve the electrical significance of the device.

21.	Regarding Claim 7, Mirigian fails to teach the conductive material disposed around the distal opening further includes a fifth layer of conductive material bonded to the third layer of conductive material and the conductive material disposed along the longitudinal axis includes a sixth layer of conductive material bonded to the fourth layer of conductive material.
	Lees teaches a fifth and sixth layer of conductive material bonded to the first and second layer of conductive material, respectively Fig. 3, ref num 54 contains has a layer bonded to the first conductive layer 52 on the top side, and a fourth layer bonded to the second layer 52 on the bottom side).  These layers are sputter coated onto one another (Col. 4, lines 10-22 “may be coat, e.g., by sputtering, with a plurality of layers…third layer 54 may be sputter over the second layer 52”).  The combination of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the conductive layers bonded in order to improve the electrical significance of the device.

22.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian and Eggers, and further in view of Goodwin U.S. 2016/0274050 (herein referred to as “Goodwin”).
23.	Regarding Claim 6, Mirigian fails to teach the third and fourth layers of conductive material include niobium.
	Goodwin teaches a multi-layer substrate of analogous art, in which there are conductive materials layered on a non-conductive base layer (Fig. 1).  The conductive layers are made of materials selected from a list of conductive materials, such as niobium (para 0030).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layers of any conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian, Eggers, and Lees, and further in view of Beeckler U.S. 2016/0338768 (herein referred to as “Beeckler”) and Yeh U.S. 2018/0289971 (herein referred to as “Yeh”).
25.	Regarding Claim 8, Mirigian fails to teach the fifth layer of conductive material includes gold and the sixth layer of conductive material includes a nickel-copper alloy.
	Beeckler teaches the conductive layers (ref nums 14 and 16) may be made of a copper-nickel alloy (para 0030 “including, for example, constantan [constantan is the proprietary name for a copper-nickel alloy).  Beeckler also states that the layers may be made from multiple suitable materials (para 0030).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layers of any conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Yeh teaches of multiple conductive layers/regions (Fig. 8, ref nums 804A-F and 806A-H)  These layers are made of conductive materials including, copper, nickel, gold, etc., or a combination of these (para 0197).  These conductive layers are used to provide connection to the device and components (para 0197).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layers of any conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

26.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian, Eggers, and Lees, and further in view of Case U.S. 2013/0317351 (herein referred to as “Case”).
27.	Regarding Claim 9, Mirigian fails to teach the fifth layer of conductive material is brazed to the third layer of conductive material and the sixth layer of conductive material is sputter-coated onto the fourth layer of conductive material.
	Lees teaches a device of analogous art, in which there is a fifth layer of conductive material (Fig. 3, ref num 54 on the top portion) that is sputter-coated onto the base component (Col. 4, lines 10-22 “may be coat, e.g., by sputtering, with a plurality of layers…third layer 54 may be sputter over the second layer 52”).  The sputtering of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the conductive layers sputter coated in order to improve the electrical significance of the device.
	Lees fails to teach the sixth layer is brazed onto the fourth conductive layer.
	Case teaches a device of analogous art, in which there is bonding of conductive coatings of layers, such that they may be bonded using various techniques.  These techniques include brazing (para 0066).  The bonding of such coatings allows for electrical connection between such coatings and base materials (para 0066).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different types of bonding of layers, such as sputtering or brazing, in order to have connection of such layers to one another.

28.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian, Eggers, and Lees, and further in view of Beeckler.
29.	Regarding Claim 10, Mirigian teaches a distal portion of a conductive wire (Fig. 2B, ref num 234, para 0064).  However, Mirigian fails to teach the wire soldered to the sixth layer of conductive material.
	Lees teaches the sixth layer of conductive material (Fig. 3, ref num 54, bottom portion; see claim 7 rejection in present office action).  However, Lees fails to teach the wire being soldered to the layer of conductive material.
	Beeckler teaches a device of analogous art in which there are multiple layers of conductive material (Fig. 2C, ref num 14 and 16, para 0030, are each conductive layers), as well as a wire (Fig. 2C, W1 or W2), in which the wire is soldered to either conductive material (para 0031 “two conductive layers are attached to wires…layers 14 and 16 can be soldered to a circuit or have wires W1 and W2 of corresponding materials soldered directly to them at 20P1 and 20P2”).  The soldering is one form of attachment for the wires and conductive layers, and Beeckler further teaches that the connections may be picked from many known in the industry (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian-Lees to include the conductive wire be soldered to the sixth layer of conductive material in order to provide a connection between said wire and the layer.

30.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian and in view of Lees.
31.	Regarding Claim 12, Mirigian fails to teach one or more of the conductive material and the strip of conductive material are applied sputter-coating.
	Lees teaches a device of analogous art, in which there is a first and second layer of conductive material (Fig. 3, ref num 50, first layer being the top portion, second layer being the bottom portion) that are sputter-coated onto the base component (Col. 4 lines 10-22, “contact 32 of each reed blade 24 may be coat, e.g., by sputtering, with a plurality of layers. For example, a base conductive layer 50”).  The sputtering of these materials in the layers allows for a significant increase in electrical performance (Col. 3 lines 21-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian in order to have the conductive layers sputter coated in order to improve the electrical significance of the device.

32.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian and in view of Roeder U.S. 2018/0228538 (herein referred to as “Roeder”).
33.	Regarding Claim 17, Mirigian fails to teach a guidewire is extendable through a lumen of the access cannula.
Roeder teaches a device of analogous art, in which there is a guidewire (Fig. 1, ref num 46) extendable through a lumen of the access cannula (Fig. 1, ref num 40; para 0037 “a first guidewire 46 may be inserted within a cannula lumen of the inner cannula 40”).  The guidewire provides for the tip of the device to be steerable during the actuation of the treatment (para 0037).  Therefore, it would haven obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirigian to include a guidewire for having control of the tip of the device.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/           Examiner, Art Unit 3794